EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Diallo T. Crenshaw, Reg. #52,778 on 08/10/2022.


This listing of claim 15 will replace all prior versions of claim 15:
15. (Currently Amended) An article comprising a non-transitory machine-readable a logic of the machine in conjunction with a system agent, to execute on the machine, wherein the system agent manages actions of an associated guest virtual machine that is to be provisioned and the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic of the machine, to: 
	associate, using a key for a customer, a key domain of a plurality of key domains with a virtual machine image associated with the guest virtual machine, the key being unknown to a virtual machine manager associated with the guest virtual machine; 
	receive the virtual machine image from a customer; 
	partition, by at least the system agent, the virtual machine image as a sequence of protocol data units (PDUs); load content of each PDU of the sequence of PDUs consecutively into a sequential page of a memory, wherein each page is loaded into a page table of the guest virtual machine and the logic keeps track of loading using a global transaction count for the key domain and a location in memory of the page; and 
	verify an integrity of the customer image that is to be installed in the key domain by checking, using the key, a value calculated using the page location, content, and the global transaction count of each of the loaded PDUs.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The substantive scope of the instant application is the same as the parent application which was allowed.  After thoroughly reviewed prosecution history of the parent application and updated searches for the instant application, the examiner has determined that claims 2, 9 and 15, as amended herein and taken in the context of the claim as a whole, are allowable for the same reasons as those presented for the parent application.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198